In this case judgment was heretofore rendered by us dismissing the appeal because of a defect in the appeal bond.
Thereupon appellant filed its motion for a rehearing, in connection with which it tendered a new appeal bond curing the defect found to exist in the original. This action is founded upon section 39, page 32, of the General Laws of 1892, permitting the amendment of appeal bonds. As this case had been transferred to this court by our Supreme Court, we deemed it proper to certify to the latter the question for decision, whether, by the act referred to, we were empowered to grant the relief sought.
To this question thus certified the Supreme Court has replied, that in a case thus transferred the power is delegated to this court to allow the filing of an amended bond, as well as in cases appealed originally to this court; not, however, if "at the time the statute was enacted the right to have the judgment reviewed in any manner had been lost by lapse of time." In that contingency, "the Legislature could not revive the right." National Bank v. National Bank, 85 Tex. 560.
The record here shows, that the original judgment involved was rendered on March 3, 1890.
As, therefore, at the passage of the act invoked by appellant, the time had elapsed within which it was empowered to seek in any manner a revision of the action of the trial court, we are constrained to deny the relief prayed for and to overrule the motion.
Motion overruled. *Page 547